 In the MatterofWHITNEY'S,EMPLOYER AND PETITIONERandRETAILCLERKS' UNION LOCAL #1222-A, AFL, UNIONCase No. 21-RM-76.Decided January 10, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held beforea hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.At the hearing, the Retail Clerks' UnionLocal #1222-A moved on various grounds 1 to dismiss the petition.For the reasons stated below, the motions to dismiss are hereby denied.Upon the basis of the entire record in this case, the Board 2 finds :1.The business of the Employer :Whitney's, a San Diego department store, is a successor to Whitney'sDepartment Store, the subject of an earlier Board proceeding.3OnJanuary 1, 1948, Whitney's purchased the business, which hithertohad been a unit in a national chain, and became a one-unit enterprise.During 1947, Whitney's Department Store made purchases totalling$2,258,434.61 of which $1,303,118.11 or 57 percent was directly fromsellers outside the State of California.During the period January 1,1948, to July 31, 1948, Whitney's purchases totalled $1,319,053.75, ofIThe Union moved to dismiss the petition on the groundinter aliathat the petitionhad been investigated by a representative of the General Counsel rather than by arepresentative of the Board as allegedly requiredby Section9 (c).This contention iswithoutmerit.Thepreliminary determination of whether"reasonable cause that aquestion concerning representation exists" in the processing of representation petitions isan investigative phase of the Board'swork which the Board may properly vest in theGeneral Counsel.Matter of The Procter& Gamble Mfg.Co.,78 N. L.R. B. 1043; seeEvans v. International Typographical Union,76 F. Supp. 881,at 887.2 Pursuant to the provisions of Section 3 (b) of the NationalLaborRelationsAct, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members [Chairman Herzog and Members Houston and Murdock].' 73 N L.R. B. 1245.During the year ending December31, 1946, theEmployer in thatcase purchased materials exceeding$2,500,000 in value, of which approximately 40 percentwas obtained outside the State of California.During the same period,the Employer'ssales were in excessof $3,705,000, of which less than one-half of 1 percent was to out-of-State customers.The Board found the Employer,contraryto its contentions,engagedin commerce,relying onMatterof J. L.Brandeis&Sons, 50 N.L. R. B. 325, 47 N. L. R. B.614, 53 N. L. R. B. 352, enforced 142 F.(2d) 977(C. C. A. 8),cert.denied 323 U. S. 751;Matter ofM. E. BlattCo., 38 N. L.It.B. 1210,enforced 143 F.(2d) 268(C. C. A. 3);Matter of Loveman,Joseph&Loeb,56 N. L. R. B. 752,enforced 146 F.(2d) 769(C. C. A. 5).81 N. L. R. B., No. 14.75 76DECISIONS OF NATIONAL LABORRELATIONS BOARDwhich $797,745.54 or 60.5 percent was directly from sellers outsideCalifornia.In addition the Employer estimated that about 20 per-cent of its own total purchases were from sellers outside the Statewho had goods within the State for delivery therein, and that about10 percent of its total purchases were from sellers who maintainedoffices within the State but whose goods were delivered from outsidethe State.In 1947, Whitney's Department Store's sales amountedto $4,260,000.From January 1 to July 31, 1948, Whitney's salesamounted to $2,160,000.These sales include sales to concessionaires.Less than one-half of 1 percent of these sales were to known out-of-State customers.The Union moved to dismiss the petition on the ground that theEmployer is a local retail establishment not engaged in a businessaffecting commerce, contending that the finding inMatter of Whit-ney's Department Store,4is irrelevant becauseWhitney DepartmentStore was a member of a national chain whereas Whitney's is a singleunit.The contention is without merit. In that case we found thedepartment store in question to beindividuallyengaged in commercewithin the meaning of the Act.5We find, contrary to the Union's contentions, that the Employer'soperations affect commerce within the meaning of the Act."2.The labor organization named below claims to represent em-ployees of the Employer.3.The question concerning representation :The Union was certified as the exclusive bargaining representativefor all retail sales personnel of Whitney's Department Store on June27, 1947.A collective bargaining agreement whichinter aliarecog-nized the Union as the exclusive bargaining representative of certainof the Employer's employees was made on October 15, 1947.Morethan 60 days before the anniversary date of the agreement, the Unionnotified the Employer of its desire to negotiate a renewal of the 1947-48 agreement.The Employer refused to negotiate with the Unionon the ground that he questioned its majority status, and immediatelythereafter, on August 18, 1948, filed the instant petition.At the hearing, the Union moved to dismiss the petition on theground that there was no reasonable cause to believe that a questionof representation affecting commerce exists.The Union does notquestionMatter of Felton Oil Company,?in which we held that in4 Ibid6SeeMatter of Raleigh Coca-Cola Bottling Works,80 N L. It. B 768.dMatter of Mzlliron's,72 N. L.R B 69 ;Matter of Parks-Belk Co. of Elizabethton,77 N L. R B. 429 ;Matter of Sams, Inc ,78 N. L R B. 826.7 78 N. L. It. B. 1033,Mr. Murdock dissenting.In that case,an uncertified but recognizedunion sought to negotiate a new contract, claiming that it still represented a majorityof the employees.The Employer disputed this, and filed an "RM" petition. WHITNEY'S77employer petition cases the Board will not require evidence of a claim-ing union's representation interest either from the Employer or theclaiming union.The Union contends that the Employer should notbe permitted to file a bare petition under Section 9 (c) (1) (B) andobtain a hearing thereon except "where one or morehitherto unrecog-nizedlabor organizations have presented to him a claim to be recog-nized."This contention also lacks merit.Section 9 (c) (1) (B)provides for petitions "by an employer, alleging that one or moreindividuals or labor organizations have presented him with a claimto be recognized."Under the circumstances here present the requestfor renewal of the contract constituted a claim to be recognized.Nothing in the legislative history of this provision supports thequalifications we are here asked to make."We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act: 9All retail sales personnel, including stockroom employees,cashiers, and package wrappers, but excluding buyers, assistantbuyers, window trimmers, display workers, and display man-ager, floor supervisors and department heads or heads of stock,and guards and supervisors as defined by the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not been8See S Rept No 105 on S 1126,80th Cong,1st Sess , p. 10.This unit agreed upon by the parties is identical to the unit approved in 73 N. L R B.1245, except for the exclusion of window trimmers and display workers whom the Uniondoes not now seek or claim to represent. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented, for purposesof collective bargaining, by Retail Clerks' Union Local #1222-A,AFL.